PER CURIAM.
Affirmed. See Washington v. Recueno, 548 U.S. 212 (2006) (holding claims of error under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), are subject to harmless error analysis); Galindez v. State, 955 So.2d 517 (Fla.2007) (acknowledging Recueno and holding harmless error analysis can properly be applied to claim that sentence was illegal for failure to submit to jury those factual findings which were necessary for reclassification or enhancement of sentence).